Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 09/11/2020. In virtue of this communication, claims 1 – 20 are currently pending in the instant application.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 3, 4, 15, 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 of U.S. Patent No. 10,306,404 B2.  The claims of the patent encompass the same subject matter since a ratio between characteristic value and travel value appear in claims 1, 10 are found in claims 3, 4, 15, 16 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other because omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPS) 136 USPQ 184 (1863). 
s 3, 4, 15, 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 of U.S. Patent No. 10,785,595 B2.  The claims of the patent encompass the same subject matter since a ratio between characteristic value and travel value appear in claims 1, 10 are found in claims 3, 4, 15, 16 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other because omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPS) 136 USPQ 184 (1863). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 2, 4, 6 – 11, and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereinafter “Hu”) (CN 105095979A – see Google translation) in view of Dempski (Pub # US 2013/0244685 A1).
Regarding claims 1 and 14, Hu discloses a system (i.e., hotel guest PMS system, see [0067]) configured to display a plurality of services on an interface of a user terminal (i.e., TV terminal or the guest’s mobile phone, see [0098], [0108]), comprising: 
processors electronically connected to at least one storage medium via a bus, wherein during operation, the processors read the at least one storage medium and load a set of instructions from the at least one storage medium (see [0165]), and: 

obtain electronic signals from the bus from the user terminal, the electronic signals including an identification associated with a user account registered with the system (see [0013], [0034], [0040], [0067], [0069], [0075], [0098], [0102] for extracting the current guest identification information corresponding to a hotel guest PMS system when the tag information in a trigger signal corresponding to the current hotel guest hit taxi account information vehicle platform); 
obtain electronic signals from the bus, the electronic signals including a current sequence of the plurality of services associated with the identification, wherein the current sequence of the plurality of services includes a plurality of orders corresponding to the plurality of service respectively (see [0018], [0051], [0052], [0070], [0080], [0099] for the signal corresponding to the field of the trigger further include a location, a TV client ID, guest ID, address and other information of interest, information corresponding to the content extracted by the PMS, respectively, are then automatically added to the trigger signal, and see [0071], [0075], [0110], [0112], [0136] for predetermined binding information of guest user account, thus user’s preference, stored in the PMS system, and see [0103], [0161] for preferential model, guest voucher for a taxi); and 
operate logical circuits in the processors to determine whether a condition for the current sequence of the plurality of services is satisfied (see [0103] – 
when the condition for the current sequence of the plurality of services is not satisfied, operate logical circuits in the processors to send the current sequence of the plurality of services to the user terminal (see [0104], [0108], [0110] for the hotel PMS system send all taxi platforms the system collected so guest corresponding to select a candidate when the guest is not specified candidate models); and 
when the condition for the current sequence of the plurality of services is satisfied, operate logical circuits in the processors to determine a new sequence of the plurality of services displayed on the display of the user terminal, wherein the new sequence of the plurality of services includes a plurality of new orders corresponding to the plurality of services (see [0103], [0129], [0136], [0137] for the PMS system sends the target                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    taxi platforms according to the guest selection instruction when the guest is specified a plurality of candidate models)
Hu does not disclose specifically updating the current sequence, and wherein the condition for updating the current sequence of the plurality of services is associated with a characteristic value for the current sequence of the plurality of services and a characteristic value for an optimized sequence of the plurality of services.
In an analogous art, Dempski discloses updating the current sequence, and wherein the condition for updating the current sequence of the plurality of services is associated with a characteristic value for the current sequence of the plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Hu, and have updating the current sequence and wherein the condition for updating the current sequence of the plurality of services is associated with a characteristic value for the current sequence of the plurality of services and a characteristic value for an optimized sequence of the plurality of services, as taught by Dempski, thereby indicating which of the corresponding services will likely be important to the user of the mobile device, as discussed by Dempski (see Dempski, [0032]). The motivation would provide enhance services to the mobile phone.
Regarding claims 2 and 15, Hu in view of Dempski disclose wherein the condition for updating the current 42Attorney Docket No. 20615-0032US01 sequence of the plurality of services comprises: a number count of days in which the user initiates service requests within a first geographical area encompassing a current location of the user terminal being more than a first threshold; or an interval between a previous updating time of the sequence of the plurality of 
Regarding claims 4 and 16, Hu in view of Dempski disclose the characteristic value for the current sequence of the plurality of services is associated with a plurality of travel values and the plurality of current orders corresponding to the plurality of services; and the characteristic value for the optimized sequence of the plurality of services is associated with the plurality of travel values and a plurality of optimized orders corresponding to the plurality of services (see Dempski, [0032] – [0036] for including travel direction of the mobile device in the calculated score, and update the score when the mobile device outside of one of the virtual geographic regions). The motivation would provide enhance services to the mobile phone.
Regarding claims 6 and 17, Hu in view of Dempski disclose determine a plurality of travel values corresponding to the plurality of services respectively; and determine the optimized sequence of the plurality of services by ranking the plurality of services according to the plurality of travel values (see Hu, [0112], [0136], [0156], and see Dempski, [0032] – [0034] for provide priority order based on an amount of actions the user takes with reference to each given services). The motivation would provide enhance services to the mobile phone.
Regarding claims 7 and 18, Hu in view of Dempski disclose obtain a plurality of travel features including a reference feature and at least one transformative feature; 
Regarding claim 8, Hu in view of Dempski disclose wherein the plurality of travel features include at least one of: a number count of historical service requests for the service within predetermined time period; a number count of completed historical service requests for the service within the predetermined time period; current availability information indicating a supply level of the service (see Hu, [0156] for information, i.e., the vehicle is able to support the stock of fuel to reach the desired destination); a number count of page views for a page displaying the service; or a number count of unique visitors visiting the page displaying the service.
Regarding claims 9 and 19, Hu in view of Dempski disclose determine the optimized sequence of the plurality of services as the updated sequence of the plurality of services (see Hu, [0103], [0129], [0136], [0137], and see Dempski, [0032] – [0036] for transmits the new prioritization scheme along with an identification of the corresponding services to the mobile device, and the list of service entities displayed on the applet window may change, which include addition or removal of the listed service entities). The motivation would provide enhance services to the mobile phone.
Regarding claims 10 and 20, Hu in view of Dempski disclose wherein to determine the updated sequence of the plurality of services displayed on the display of the user terminal, the processors further: for each of the plurality of services, obtain 
Regarding claim 11, Hu in view of Dempski disclose wherein the records of historical service requests include a first type of records or a second type of records, the first type of records being associated with one or more other user terminals within a second geographical area encompassing the current location of the user terminal and the second type of records being associated with the user terminal (see Hu, [0018], [0070], [0080], [0091], [0098], [0099] for include a location, a TV client ID, guest ID, guest’s mobile phone number, address and other information of interest).
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereinafter “Hu”) (CN 105095979A – see Google translation) in view of Dempski (Pub #  as applied to claim 1 above, and further in view of Burges et al. (hereinafter “Burges”) (Pub # US 2012/0158710 A1).
	Regarding claim 5, Hu in view of Dempski do not disclose specifically that the characteristic value includes a 43Attorney Docket No. 20615-0032US02 Discounted Cumulative Gain (DCG) value.
	In an analogous art, Burges discloses the characteristic value includes a 43Attorney Docket No. 20615-0032US02 Discounted Cumulative Gain (DCG) value (see Burges, [0006] for ranking metrics includes DCG, and see [0031] for different scores would result in a change of the DCG score).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Hu/ Dempski, wherein Hu teaches rank the higher or highest score as a candidate vehicle, and have the characteristic value includes a 43Attorney Docket No. 20615-0032US02 Discounted Cumulative Gain (DCG) value such that the metrics including DCG value used to determine how well a learning to rank such that improvement in the score provided by the metric has been maximized, as taught by Burges (see Burges, [0006]).
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereinafter “Hu”) (CN 105095979A – see Google translation) in view of Dempski (Pub # US 2013/0244685 A1) as applied to claim 10 above, and further in view of Lee (Pub # US 2010/0114527 A1).
  Regarding claim 13, Hu in view of Dempski disclose wherein to determine, based on the records of the historical service requests and the current availability information, the probability that the service will be selected by the user (see Hu, [0136], [0156], and see Dempski, [0033] – [0034]), the processors further operate logical 
Hu in view of Dempski do not disclose the probability according to a Naive Bayes Classifier model.
In an analogous art, Lee discloses the probability according to a Naive Bayes Classifier model (see Lee, [0019], [0023] for The Naive Bayes Classifier is a probabilistic classifier based on applying Bayes' theorem with strong naive independence assumptions).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Hu/ Dempski, and have the probability according to a Naive Bayes Classifier model such that The Naive Bayes Classifier is capable of quickly processing a large number of variables independently with a high degree of classification accuracy, as taught by Lee (see Lee, [0023]).
Allowable Subject Matter
9.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if overcome Double Patenting rejection above, and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645